Citation Nr: 0525835	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to March 20, 1994, 
for a grant of service connection for post-traumatic stress  
disorder (PTSD). 

2.  Entitlement to an effective date prior to May 6, 1996, 
for a grant of service connection for seizures. 

3.  Entitlement to assignment of a higher rating for service-
connected PTSD, currently rated as 50 percent disabling. 

4.  Entitlement to assignment of a higher rating for service-
connected seizure disorder, currently rated as 80 percent 
disabling. 


REPRESENTATION

Appellant represented by:	J. H. Deans, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1972 to April 1974 and served on active duty for training 
from October 1989 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 2001, a statement of the case was issued in January 
2004, and a substantive appeal was received in March 2004.  

For reasons hereinafter explained, the issues of entitlement 
to assignment of higher ratings for service-connected PTSD 
and a seizure disorder are being  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part. 


FINDINGS OF FACT

1.  VA was not in receipt or possession of any evidence prior 
to March 20, 1994, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for PTSD.

2.  VA was not in receipt or possession of any evidence prior 
to May 6, 1996, that can reasonably be construed as a formal 
or informal claim of entitlement to service connection for a 
seizure disorder.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 20, 
1994, for the grant of service connection PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2004).

2.  The criteria for an effective date prior to  May 6, 1996, 
for the grant of service connection for a seizure disorder 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
2001 rating determination, the January 2004 statement of the 
case, and the May 2004 and April 2005 VCAA letters, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statement of the case and in the VCAA 
letters the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the April 2005 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's September 2001 rating determination 
came before notification of the veteran's rights under the 
VCAA.  It is arguable that the VCAA notice was not timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the RO did provide notice to the 
claimant in May 2004 and April 2005 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
treatment records have been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Earlier Effective Date

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

38 U.S.C.A. § 5101(a) provides in relevant part:  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid or furnished to any 
individual.  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  
38 C.F.R. §  3.155 has the important function of making clear 
that there is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicate an intent to apply for one or more benefits under 
the laws administered by the Department, and identify the 
benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Issues Currently on Appeal

In an August 2001 decision, the Board granted service 
connection for PTSD and for a seizure disorder.  By rating 
decision in September 2001, the RO gave effect to the Board's 
decision and assigned a 10 percent rating for PTSD with an 
original effective date of March 20, 1994.  The RO also 
assigned a 10 percent rating for a seizure disorder, with an 
original effective date of May 6, 1996.  In an October 2001 
VA Form 9, the veteran expressed disagreement with the 
assigned effective dates as well with as the assigned 
ratings. 

By rating decision in August 2002, the RO increased the 
disability rating for service-connected PTSD to 50 percent, 
effective from March 20, 1994 and which also increased the 
rating for service-connected seizure disorder to 80 percent, 
effective from May 6, 1996.  In a January 2004 statement of 
the case, the RO addressed the effective date aspects, and 
the Board finds that it has appellate jurisdiction of the 
effective date issues at this time.  The matter of the 
veteran's disagreement with the assigned ratings is addressed 
in the remand section of this decision. 

Analysis of Effective Date Issues

The claims file includes an application for compensation 
which is date-stamped as received on April 20, 1994, although 
it appears that the RO has determined that the PTSD claim was 
received on March 20, 1994, and has assigned that date as the 
effective date for service connection.    

The records in the file prior to April 20 (March 20), 1994, 
contain no evidence that indicates any intent on the part of 
the veteran to apply for compensation for PTSD or any other 
psychiatric disorder or in any way specifically identify 
compensation for PTSD or any other psychiatric disorder as 
"the benefit sought," as required by § 3.155(a).  See Dunson 
v. Brown, 4 Vet. App. 327, 329-330 (1993).  In Brannon v. 
West, 12. Vet. App. 32 (1998), the Court observed that while 
the Board must interpret an appellant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).

The veteran also appears to be arguing that the claim was 
reasonably raised by the medical evidence of record.  
However, the mere presence of the medical evidence does not 
establish an intent on the part of the veteran to seek 
entitlement to service connection for a psychiatric 
condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).  

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. 
§ 3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a).  "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for PTSD or 
any other psychiatric disorder prior to March 20, 1994.  
Under the circumstances, it is precluded from assigning an 
effective date prior to March 20, 1994, for the granting of 
service connection for PTSD.  

With regard to the seizure disorder disability issue, at the 
time of a May 6, 1996 hearing, the veteran indicated that he 
took seizure medication. He reported that he sustained a head 
injury in 1989-1990.  At the time of the hearing, the veteran 
submitted a treatment record dated March 11, 1996, indicating 
the veteran had temporal lope epilepsy.  A diagnosis of 
partial complex seizures, with secondary psychosis, probably 
due to head injuries, before, during, and after military 
service was rendered.  

The RO has assigned an effective date of May 6, 1996, for the 
grant of service connection for a seizure disorder.  The 
veteran has requested an effective date back to 1973.  While 
the Board is sympathetic to the veteran's beliefs, it is 
precluded from assigning an effective date prior to May 6, 
1996, for the grant of service connection for seizures.  
There is no evidence of an intent to file a claim for a 
seizure disorder prior to May 6, 1996.  




ORDER

Entitlement to an effective date effective prior to than May 
20, 1994, for the grant of service connection for PTSD is not 
warranted.  Entitlement to an effective date prior to May 6, 
1996, for the grant of service connection for seizures is not 
warranted.  The appeal is denied.   


REMAND

Although the notice of disagreement filed in October 2001 
also included argument regarding the veteran's belief that 
higher disability ratings were warranted, it does not appear 
that the statement of the case eventually issued by the RO in 
January 2004 included these issues.  Although an August 2002 
rating decision did eventually increase the assigned ratings, 
it does not clearly appear from the record that the veteran 
has expressed satisfaction with the increased ratings.  
Therefore, the Board finds that action is still required in 
response to the October 2001 notice of disagreement, 
including issuance of a statement of the case on the ratings 
issues.  38 C.F.R. § 19.26 (2003).  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has held that the proper course of action is 
to remand the matter to the RO.  Manlincon v. West, 12, 
Vet.App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeals initiated by the 
veteran from the September 2001 rating 
decision as to the disability ratings 
assigned for PTSD and a seizure disorder.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal on these two 
rating issues.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


